Citation Nr: 0722577	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
chronic sinusitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claim seeking an 
increased (compensable) evaluation for chronic sinusitis.  
The veteran filed a timely appeal of this decision to the 
Board.  In May 2006, the Board entered a decision that in 
part denied a compensable (schedular) rating for chronic 
sinusitis, and in part remanded the issue concerning 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
for chronic sinusitis to the RO for additional development.  
See VAOGCPREC No. 6-96, slip op. at 12, 61 Fed. Reg. 66749 
(1996).

The veteran subsequently appealed that Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2006 Joint Motion for Partial Remand, the 
parties (the veteran and the Secretary of VA, by and through 
their attorneys) requested that the part of the May 2006 
Board decision that denied a compensable schedular evaluation 
for chronic sinusitis be vacated and remanded.  Since the 
Court did not have jurisdiction over that part of the Board's 
May 2006 action to remand the issue of entitlement to an 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) for chronic sinusitis, as explained in the 
joint motion, this matter was not disturbed and will be 
incorporated by reference so that the requested development 
may be completed by the RO.

The issue of entitlement to an extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) for chronic sinusitis is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.






FINDINGS OF FACT

1. The veteran's chronic sinusitis more closely approximates 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting than sinusitis detected by x-ray only.

2. The veteran's chronic sinusitis does not approximate three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

3. Medical records show neither chronic osteomyelitis nor 
repeated surgeries followed by near constant sinusitis.


CONCLUSION OF LAW

The criteria for a 10 percent schedular evaluation for 
sinusitis, but no more, have been met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic 
Codes 6502, 6513 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a June 2003 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran submit evidence 
showing that his service-connected chronic sinusitis had 
increased in severity.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  To the extent that the Board 
concludes below that the preponderance is against the 
veteran's claim for an increased rating, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  Therefore, despite any inadequate notice provided to 
the veteran on these two elements, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service records, post-service private and VA 
medical records, VA examinations, and statements submitted by 
the veteran and his representative in support of the claim 
are associated with the claims file.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.



II. Increased Evaluation

The issue currently under appellate consideration is the 
veteran's claim for an increased (compensable) schedular 
evaluation for chronic sinusitis.  He contends that this 
condition is more disabling than currently evaluated.  In 
support of this contention, he asserts that he continues to 
suffer from a runny nose and blocked and congested sinuses 
with associated headaches.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  
Where entitlement to service connection has been established 
and increase in the disability rating is at issue, the 
present level of the disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  Pertinent regulations 
do not require that all cases show all findings specified by 
the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2006).  Thus, the Board will consider the 
potential application of various other provisions of the 
regulations governing VA benefits, as well as the history of 
the veteran's disability in reaching its decision.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Therefore, after careful consideration of the 
evidence, any reasonable doubt remaining is to be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

Entitlement to service connection for sinusitis was granted 
by the RO in a May 1972 rating decision, and evaluated as 
zero percent (noncompensable).  In a rating action dated in 
August 1982, the disability evaluation for the veteran's 
chronic sinusitis was increased to 10 percent disabling, and 
was reduced to zero percent (effective from September 1983) 
in a rating decision dated in June 1983.  The RO, in 
subsequent rating decisions dated since November 1983, has 
continued and confirmed the currently assigned noncompensable 
evaluation for this condition.

In April 2003, the veteran filed a new increased rating claim 
for chronic sinusitis.  In connection with this claim, VA 
outpatient treatment records dating from April to May 2002 
indicate that on physical examination in April 2002, the 
veteran had no nasal discharge, no hoarseness or chronic sore 
throat, and that examination of the head, ears, nose, and 
throat was unremarkable.  Private medical records dated in 
April 2002 similarly revealed an unremarkable head, ears, 
nose, and throat examination.

Private medical records dated in July 2002 indicate that the 
veteran had a history of allergy and sinus problems.  They 
also indicate that he complained of intermittent ear 
pressure, nasal congestion, watery draining, occasional 
sneezing and headaches tending to be frontal, with all 
symptoms intermittent and of moderate severity, and with the 
veteran feeling they had recently been worsening.  On 
examination of the nose, the veteran was noted to have right 
septal deviation, normal color mucosa, no purulence, and 
distinct posterior drainage present.  The veteran was 
diagnosed as having deviated nasal septum, history of sinus 
surgery, and allergic rhinitis.

The veteran was afforded a VA examination in December 2002.  
At that time, he reported the following: that after service, 
the veteran had surgery on both maxillary sinuses; that he 
did have interference with breathing though his nose; that he 
never had purulent discharge; that he had dyspnea at rest 
and, on exertion, it got worse; that he had problems sleeping 
when his sinuses and nasal passages became stopped up; that 
he used Allegra and Rhinocort Aqua spray daily; that he used 
antibiotics six to eight times per year for his sinuses; and 
that he had headaches occasionally in his frontal region, 
which got so bad that about four or five times per year he 
had to lie down and close his eyes for one day at a time.  On 
examination of the head, ears, nose and throat, it was noted 
that the veteran had left nostril obstructed 50 percent and 
right nostril with no obstruction, that sinuses were not 
tender, that there was no evident drainage in the nasal 
passages or the posterior nasal pharynx, that turbinates were 
reddened in both nasal passages, and that tonsils were 
enlarged.  X-rays of the sinuses were normal with no evidence 
of any chronic sinusitis, with there appearing to be a prior 
surgical resection of the left zygomatic arch and a portion 
of the left maxilla from previous surgery.  The veteran was 
diagnosed as having status post chronic sinusitis, with 
status post surgical procedure of both maxillary sinuses with 
residuals to include partial resection of the left zygomatic 
arch and a portion of the left maxilla according to x-rays, 
with x-rays indicating no chronic or acute sinusitis at the 
time.

VA outpatient records dated in June 2003 note, on head, ears, 
nose, and throat examination, no nasal discharge, no 
hoarseness, and no chronic sore throat. 

April 2003 private medical treatment records note that the 
veteran complained of having a flare-up of sinus congestion 
and allergies, which he tended to get every year, but that 
the one he was having was a little different than what he was 
used to having in terms of congestion, with more rhinorrhea, 
mid-face pressure, and fullness.  Examination of the nose 
revealed congestion with yellow rhinorrhea, especially on the 
left side.  The veteran was diagnosed as having infectious 
rhinitis with early sinusitis.

In October 2003, the veteran was afforded another VA 
examination.  At that time, the veteran reported the 
following: that he was placed on antibiotics for sinusitis 4 
to 5 times a year; that he had problems with both of his 
sinuses; and that his sinusitis interfered with his breathing 
though his nose; that he did not have any purulent discharge; 
that he had dyspnea when he exerted himself and problems 
breathing because his nose got stuffy.  The examiner noted 
that the veteran's previous x-rays had been negative.  A 
tonsillectomy was noted to have been recommended.  It was 
also noted that the veteran visited his primary care provider 
every 6 months.  On examination, the veteran's left nostril 
was obstructed 50 percent, his right nostril had no 
obstruction, sinuses were nontender to palpation, no drainage 
from nasal passages was found, and turbinates were red.  The 
veteran was diagnosed as having post-surgical resection of 
the left zygomatic arch and portion of the left maxilla with 
50 percent obstruction of the left sinus.

VA records dated in November 2003 indicate that all sinus x-
rays had been negative, but that the veteran continued to 
have increased complaints.  On CT scan examination, the 
following was noted: there was minimal mucosal thickening of 
bilateral medullary sinuses; the rest of the paranasal 
sinuses were well-developed, and aeratated without opacity; 
there were no fractures or dislocation; there was mild septal 
deviation to the right side; bilateral oseomeatal complexes 
were patent; and there was no anatomic obstruction.  The 
veteran was diagnosed as having minimal bilateral maxillary 
mucosal thickening without any evidence of acute sinusitis, 
and mild nasal septal deviation to the right side.

The veteran's chronic sinusitis is currently evaluated under 
Diagnostic Code (DC) 6513.  Under this code, a noncompensable 
evaluation is awarded where the condition is detected by x-
ray only.  A 10 percent evaluation is warranted where there 
are one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted where there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.96 and Note following General Rating 
Formula for Sinusitis (An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician).

After a review of the record, the Board finds that the 
veteran's chronic sinusitis more closely approximates the 
criteria for a 10 percent rating than those for a 0 percent 
rating under DC 6513, but does not more closely approximate 
the criteria for a 30 percent rating than those for a 10 
percent rating.

The Board notes that the record does not reflect any episode 
of sinusitis that has required a doctor to order both bed 
rest and treatment.  Also, both December 2002 x-rays and 
November 2003 computed tomography (CT) scan revealed no 
evidence of sinusitis.  Furthermore, the veteran has 
consistently been found to have no purulent discharge, and 
crusting has not been documented in the medical record.

However, the veteran reported a medical history at the time 
of the October 2003 VA examination of being placed on 
antibiotics four to five times a year.  The medical evidence 
from April 2002 to November 2003 indicates one notation of 
sinusitis, on the April 2003 private medical treatment 
record, where the veteran was diagnosed as having infectious 
rhinitis with early sinusitis.  Also, the veteran reported 
that he had headaches occasionally in his frontal region, 
which became so bad about four or five times per year that he 
had to lie down and close his eyes for one day at a time.  In 
this regard, the Board notes that the veteran is competent to 
report his symptomatology.  Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).

In short, while the record does not reflect purulent 
discharge or crusting, the Board finds that it does reflect 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and discharge.  
Thus, resolving doubt in the veteran's favor, the Board 
determines that while the veteran's chronic sinusitis does 
not exactly approximate the criteria for a 10 percent rating 
under DC 6513, it does more closely approximate three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting than sinusitis detected by x-ray only, and therefore 
more closely approximates the criteria for a 10 percent 
rating than those for a 0 percent rating under DC 6513.

However, the Board finds that the veteran's disability does 
not more closely approximate the criteria for a rating in 
excess of 10 percent under DC 6513 than those for a 10 
percent rating.  The Board again notes that the record 
evidence does not reflect any episodes of sinusitis that has 
required a doctor to order both bed rest and treatment.  
Also, the veteran reported a medical history at the time of 
the October 2003 VA examination of being placed on 
antibiotics four to five times a year, and the veteran 
reported that he had occasional headaches in his frontal 
region, which became so bad about four or five times per year 
that he had to lie down and close his eyes for one day at a 
time.  Furthermore, neither the treatment records nor any 
other evidence of record indicate more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Thus, the Board finds that veteran's sinusitis does not more 
closely approximate the criteria for a 30 percent rating than 
those for a 10 percent rating under DC 6513. 

Also, the Board observes that a maximum 50 percent evaluation 
is for application following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  In 
applying these criteria, the evidence of record discloses 
that the veteran had a submucous resection/septoplasty in 
1972 for a deviated nasal septum.  However, subsequent 
medical records show neither chronic osteomyelitis nor 
repeated surgeries followed by near constant sinusitis.  
Therefore, the criteria for a 50 percent rating under DC 6513 
have not been met.

Finally, while the record shows that the veteran underwent 
submucous resection/septoplasty due to a deviated nasal 
septum, and while his current symptoms include nasal 
congestion, it is also evident from the record that the 
veteran has a 50 percent obstruction in the left nasal 
passage only.  (See, VA examination report, dated October 
2003).  Because the medical evidence does not establish that 
the veteran has 50 percent obstruction of the nasal passage 
on both sides, or complete obstruction on one side, an 
increased (compensable) rating under DC 6502 is not 
warranted.  38 C.F.R. § 4.97.  Thus, the Board determines 
that the veteran is most appropriately evaluated at the 10 
percent under DC 6513.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to a 10 percent schedular evaluation for chronic 
sinusitis, but no more, is granted subject to the law and 
regulations governing the award of monetary benefits.


REMAND

On May 3, 2006, the Board remanded the issue of entitlement 
to extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) for chronic sinusitis.  That remand and the 
reasons given for such remand are incorporated by reference 
here.

Accordingly, the case is REMANDED for the following action:

The RO should complete development of the 
issue of entitlement to extraschedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) for chronic sinusitis in 
accordance with the directives set forth 
in paragraphs 1, 2, and 3 of the Board's 
May 3, 2006 remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


